DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 12/29/20.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 01/15/21 has been acknowledged.

Priority
The examiner acknowledges that the instant application claims priority from provisional application 62/692991, filed on 07/02/18, and therefore, the claims receive the effective filing date of July 2, 2018.  







Claim Objections
Claims 8 and 16 are objected to because of the following informalities:
In claim 8, change “where in” to “wherein”.
In claim 16, add “with” before “the first”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 20 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A non-transitory computer-readable storage medium for facilitating a heating, ventilation, and air conditioning (HVAC) air filter replacement for a first user, the non-transitory computer-readable storage medium storing instructions to be implemented on at least one computing device including at least one processor, the instructions when executed by the at least one processor cause the at least one computing device to perform a method of:

	a first SOA front-end component is configured to communicate with a home automation system of the first user;
	a second SOA front-end component is configured to communicate with a graphical user interface (GUI) associated with at least one of the first user and a customer service representative;
	a first SOA back-end component is configured to communicate with a weather service database;
	a second SOA back-end component is configured to communicate with an order fulfillment service; and
	the SOA front-end components are operable to be combined with the SOA back-end components to form an operable SOA solution; and
	triggering an air filter order for the first user via the order fulfillment service, upon determining an existing air filter of the first user is due for replacement.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, and the steps are performed using SOA components, communicating with a GUI, and a database, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the “with a graphical user interface” and “with a weather service database”, the steps of “communicate” in the context of this claim encompasses sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain 
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A non-transitory computer-readable storage medium for facilitating a heating, ventilation, and air conditioning (HVAC) air filter replacement for a first user, the non-transitory computer-readable storage medium storing instructions to be implemented on at least one computing device including at least one processor, the instructions when executed by the at least one processor cause the at least one computing device to perform a method of:
identifying interface requirements for a set of services to be implemented between service oriented architecture (SOA) front-end components and SOA back-end components, wherein:
	a first SOA front-end component is configured to communicate with a home automation system of the first user;
	a second SOA front-end component is configured to communicate with a graphical user interface (GUI) associated with at least one of the first user and a customer service representative;
	a first SOA back-end component is configured to communicate with a weather service database;
	a second SOA back-end component is configured to communicate with an order fulfillment service; and
	the SOA front-end components are operable to be combined with the SOA back-end components to form an operable SOA solution; and
	triggering an air filter order for the first user via the order fulfillment service, upon determining an existing air filter of the first user is due for replacement.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 20 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a non-transitory computer-readable storage medium, computing device, processor, SOA front-end components, SOA back-end components, home automation system, graphical user interface, and 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not 
In the case of claim 20, taken individually or as a whole, the additional elements of claim 20 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. communicate with a home automation system, communicate with a graphical user interface, communicate with a weather service database, communicate with an order fulfillment service) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 20 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 20, and does not qualify as eligible subject matter for similar reasons.

Claims 2-18 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
receiving first profile data from the GUI (sales activity, transmitting data over a network)
wherein the first profile data further comprises network communication information for the home automation system of the first user (sales activity, transmitting data over a network)
wherein the first SOA front-end component is further configured to receive motion sensor data from the home automation system of the first user (transmitting data over a network)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margush et al., U.S. 20180089614 A1 (hereafter referred to as “Margush”), in view of Arthur et al., U.S. 20180140989 A1 (hereafter referred to as “Arthur”). 

Regarding claim 1, Margush discloses a method implemented on at least one computing device ([0026] – “computing device 109”); the method comprising:
	identifying interface requirements for a set of devices to be implemented between service oriented architecture (SOA) front-end components and SOA back-end components (Margush: [0025], see Fig. 2 – “auto replenishment service 112 includes a REST layer 130, which is an API , wherein:
a first SOA front-end component [smart device mgt 128] is configured to communicate with a home automation system [auto replenishment system 100] of the first user (Margush: [0022], Fig. 1 – auto replenishment system 100 consists of smart devices 108 operated by a user/account holder 104; [0034], Fig. 2 – smart device 108 is managed by the smart device management 128; [0048] – auto replenishment service may be used for a house subscription at home);
a second SOA front-end component is configured to communicate with a graphical user interface (GUI) associated with at least one of the first user and a customer service representative (Margush: [0024] – “auto replenishment service 112, which is the intermediary service between third party service 110 and retail fulfillment service 114, includes a user interface software…Mobile device 102 can communicate with auto replenishment service 112 through the user interface”);
a second SOA back-end component is configured to communicate with an order fulfillment service (Margush: [0022] – auto replenishment system 100 includes a retail fulfillment service 114 which may run on multiple computers or servers in the system); and
the SOA front-end components are operable to be combined with the SOA back-end components to form an operable SOA solution [auto replenishment service 112] (Margush: [0025], see Fig. 2 – “auto replenishment service 112 includes a REST layer 130, which is an API framework that helps create a comprehensive, customizable and secure REST API on top of a pluggable backend”);
triggering a [product order] for the first user via the order fulfillment service, based upon determining an existing [product] of the first user is due for replacement (Margush: [0004] – the auto replenishment service automatically requests an order to the retail fulfillment service for the consumable on behalf of the user based on whether the consumable needs to be restocked).

Margush does not explicitly disclose:
a method for facilitating a heating, ventilation, and air conditioning (HVAC) air filter replacement for a first user;
a first SOA back-end component is configured to communicate with a weather service database; and
the product order is an air filter order and the product is an air filter.

Arthur, on the other hand, teaches:
a method for facilitating a heating, ventilation, and air conditioning (HVAC) air filter replacement for a first user (Arthur: [0086] – the mobile device of the user may automatically order a replacement filter when the filter is in need of replacement);
a first SOA back-end component is configured to communicate with a weather service database (Arthur: [0150-0151] – the system may obtain weather data for a particular region from an online data service); and
the product order is an air filter order and the product is an air filter (Arthur: [0039] – “air filter”; “ordering of a replacement filter”).


Regarding claim 2, Margush in view of Arthur teaches the method of claim 1. Margush further discloses wherein the method further comprises receiving previous order data associated with the first user from the order fulfillment service (Margush: [0038] – “a summary 1228 of the most recent orders”; Fig. 12B see element 1228 “Past orders”). 

Regarding claim 3, Margush in view of Arthur teaches the method of claim 1. Margush further discloses wherein the previous order data comprises a date of a previous [product] shipment (Margush: [0038] – “Each recent order listed includes the order date”; see Fig. 12B). Arthur further teaches the product is an air filter (Arthur: [0039] – “air filter”).

Regarding claim 4, Margush in view of Arthur teaches the method of claim 2. Margush further discloses wherein the previous order data comprises a [product] type of a last [product] shipment (Margush: [0038] – “Each recent order listed includes…the type of consumable purchased”; see “Italian Roast” in Fig. 12B). 

Regarding claim 5, Margush in view of Arthur teaches the method of claim 2. Arthur further teaches wherein the previous order data comprises an air filter size of a last air filter shipment (Margush: [0139] – “Once the filter is installed, it can identify that it is a particular brand, type, or size of filter, and provide digital data about the filter during operation”; (Margush: [0141] – user interface may provide historical data and may offer prediction of filter replacement based on time of use).

	Regarding claim 6, Margush in view of Arthur teaches the method of claim 1. Margush further discloses wherein the method further comprises receiving first profile data from the GUI (Margush: [0033] – “FIGS. 7 and 8 illustrate associated screenshots providing the user interface to the user 104 via mobile device 102 to create an account”; [0039] – profile section 1230 is displayed on graphical interface 1221).

Regarding claim 7, Margush in view of Arthur teaches the method of claim 6. Margush further discloses wherein the first profile data comprises a first user identification and a first [product] location, wherein the first [product] location is a first geolocation (Margush: [0019] – “Users can configure each device to order a specific product and quantity and mount those devices to a location where a user uses those products”; [0033] – “In FIG. 7, name, email and password are filled in by user 104”). Arthur further teaches the product is an HVAC (Arthur: [0132] – “HVAC system within the building or home”). 

Regarding claim 8, Margush in view of Arthur teaches the method of claim 7. Margush further discloses wherein the first geolocation is a shipping address for the first user (Margush: [0019] – users can configure each device to order a specific product and mount the devices to a location where the product is being used. Once activated, a Wi-Fi signal is enabled which triggers an order for the product; [0039] and Fig. 12C – the current default shipping address is displayed).

Regarding claim 9, Margush in view of Arthur teaches the method of claim 7. Margush further discloses wherein the first profile data comprises billing information (Margush: [0033] – “In FIG. 9, credit card information including a billing address is entered by user 104”).
  
Regarding claim 10, Margush in view of Arthur teaches the method of claim 7. Margush further discloses wherein the billing information comprises credit card information (Margush: [0033] – “In FIG. 9, credit card information including a billing address is entered by user 104”).

Regarding claim 11, Margush in view of Arthur teaches the method of claim 7. Arthur further teaches wherein the first profile data further comprises an air filter size (Arthur: [0087] – user’s profile may specify information that is used to recommend a different filter that adapts to the user’s needs; [0139] – “Once the filter is installed, it can identify that it is a particular brand, type, or size of filter, and provide digital data about the filter during operation”).

Regarding claim 12, Margush in view of Arthur teaches the method of claim 11. Margush further discloses wherein the first profile data further comprises a [product] type (Margush: [0039] – “Under a profile section 1230 of main graphical interface 1221, account holder 104 can air filter and an air filter type (Arthur: [0087] – “user may enter a profile indicative of specific medical conditions, such as pollen allergies...Such information may be used by the application to recommend a different filter”).

Regarding claim 13, Margush in view of Arthur teaches the method of claim 12. Arthur further teaches wherein the air filter type is at least one of: a fiberglass filter; a poly filter; an accordion filter; a foam filter; a foldable filter; a pleated filter; a high efficiency particulate arrestance (HEPA) filter; and a washable filter ([0048] – “Many different types of filter styles with various pleating options may be used. For example, mini-pleat designs…Flat panel filter media may use wire and/or polyolefin netting).

Regarding claim 17, Margush in view of Arthur teaches the method of claim 7. Margush further discloses wherein the first profile data further comprises network communication information for the home automation system of the first user (Margush: [0026-0027] – the user registers a smart device by filling a form through the user interface. Once the auto replenishment service 112 receives the form, privileged access is granted and it provides an authentication token and partner ID to onboard the smart device). 

Regarding claim 18, Margush in view of Arthur teaches the method of claim 17. Arthur further teaches wherein the first SOA front-end component is further configured to receive motion sensor data from the home automation system of the first user (Arthur: [0082] – “sensor 1010 may 

Regarding claim 19, all the limitations in server claim 19 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Margush further discloses the server comprising: a memory; and at least one processor (Margush: [0050] – “computing device 10 includes a processing unit 12, a system memory 14”).

Regarding claim 20, all the limitations in non-transitory computer-readable storage medium claim 20 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Margush further discloses a non-transitory computer-readable storage medium storing instructions to be implemented on at least one computing device including at least one processor, the instructions when executed by the at least one processor cause the at least one computing device to perform a method (Margush: [0050] – “computing device 10 includes a processing unit 12, a system memory 14…computer-executable instructions that are to be executed by the processing unit 12 may be stored in random access memory 20 before being executed”).

Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Margush, in view of Arthur, in further view of Ivanov et al., U.S. 20160132948 A1 (hereafter referred to as “Ivanov”).

Regarding claim 14, Margush in view of Arthur teaches the method of claim 11. Margush in view of Arthur does not explicitly teach wherein the first profile data further comprises an HVAC system type. Margush does disclose a product type in [0038] – “Each recent order listed includes…the type of consumable purchased”; see “Italian Roast” in Fig. 12B). 
	Ivanov, on the other hand, teaches wherein the first profile data further comprises an HVAC system type in [0105] – service request parameters for the consumer include system type such as regular split, heat pump, etc.
	It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Margush in view of Arthur, the limitations emphasized above, as taught by Ivanov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Margush in view of Arthur, to include the teachings of Ivanov, in order to provide a more efficient quote process for the consumer (Ivanov: [0006]).

Regarding claim 15, Margush in view of Arthur teaches the method of claim 11. Margush in view of Arthur does not explicitly teach wherein the first profile data further comprises HVAC tonnage data.
Ivanov, on the other hand, teaches wherein the first profile data further comprises HVAC tonnage data in [0105] – service request parameters for the consumer include heating capacity (BTU/tons).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Margush in view of Arthur, the limitations emphasized above, as taught by Ivanov, 

Regarding claim 16, Margush in view of Arthur teaches the method of claim 7. Margush in view of Arthur does not explicitly teach wherein the first profile data further includes a heated and/or cooled square footage associated with the first HVAC location.
Ivanov, on the other hand, teaches wherein the first profile data further includes a heated and/or cooled square footage associated with the first HVAC location in [0105] – service request parameters for the consumer include home square footage such as heated/cooled sq ft.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Margush in view of Arthur, the limitations emphasized above, as taught by Ivanov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Margush in view of Arthur, to include the teachings of Ivanov, in order to provide a more efficient quote process for the consumer (Ivanov: [0006]).






Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Rolles et al., U.S. 20170046766 A1, teaches a selection tool for purchasing hvac system components.
Fox et al., U.S. 20170361259 A1, teaches predicting hvac filter changes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                                                                     

	
	/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625